STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 12, 2015
              Plaintiff-Appellee,

v                                                                  No. 320033
                                                                   Kalamazoo Circuit Court
MICHAEL DIABOLIS GRIFFIS,                                          LC No. 2013-000062-FC

              Defendant-Appellant.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of two counts of first-degree criminal
sexual conduct, MCL 750.520b(2)(b). He was sentenced as a fourth-offense habitual offender,
MCL 769.12, to 50 to 75 years’ imprisonment for both convictions. Defendant appeals by right.
We affirm defendant’s convictions but remand to the trial court for resentencing or re-
articulation of its sentence and for review of defendant’s jail credit.

       Defendant argues that the trial court erred in denying his November 22, 2013 motion for
the appointment of new counsel. “A trial court’s decision regarding substitution of counsel will
not be disturbed absent an abuse of discretion.” People v Traylor, 245 Mich. App. 460, 462; 628
NW2d 120 (2001). An abuse of discretion occurs when the court chooses an outcome that falls
outside the range of reasonable and principled outcomes. People v Babcock, 469 Mich. 247, 269;
666 NW2d 231 (2003).

     In Traylor, 245 Mich. App. at 462, quoting People v Mack, 190 Mich. App. 7, 14, 475
NW2d 830 (1991), we explained:

       An indigent defendant is guaranteed the right to counsel; however, he is not
       entitled to have the attorney of his choice appointed simply by requesting that the
       attorney originally appointed be replaced. Appointment of a substitute counsel is
       warranted only upon a showing of good cause and where substitution will not
       unreasonably disrupt the judicial process.

       On November 22, 2013, defendant moved the trial court for the appointment of new
counsel on the ground that his relationship with Eusebio Solis, his trial counsel, had broken
down. Specifically, defendant alleged that he had lost confidence in Solis and had, in fact,


                                               -1-
threatened him. The trial court held a hearing regarding defendant’s motion and denied it from
the bench.

       On appeal, defendant argues that the trial court erred when it denied his motion because
Solis was not attentive to his case, and he threatened Solis. Although the record showed that
there had been long periods of time between Solis’ visits with defendant, it also showed that
Solis made significant efforts on defendant’s behalf. Thus, the record does not support the
existence of good cause based on a lack of diligence or interest on Solis’ part. People v Ginther,
390 Mich. 436, 441-442; 212 NW2d 922 (1973). Defendant correctly notes that the record
confirms that defendant made threats against Solis to sheriff deputies. But even after
acknowledging defendant’s threat against him, Solis told the trial court that he was ready for trial
and that it would be easier for him if defendant was by his side assisting him. Defendant
acknowledged that Solis was competent and told the trial court that he did not have a problem
with cooperating with Solis’ preparations for trial. So, while defendant threatened Solis before
the November 25, 2013 hearing, both defendant and Solis indicated to the trial court that they
were willing to work together on the impending trial. These statements strongly indicated that
there had not been a “breakdown in the attorney-client relationship,” People v Bass, 88 Mich
App 793, 802; 279 NW2d 551 (1979), or a legitimate difference of opinion regarding
fundamental trial tactics, Mack, 190 Mich. App. at 14. Because defendant did not demonstrate
good cause, the trial court did not abuse its discretion in denying his motion for new counsel.
Traylor, 245 Mich. App. at 462.

        Defendant also argues that the trial court erred in admitting evidence under MCL
768.27a(1), which provides in relevant part that “in a criminal case in which the defendant is
accused of committing a listed offense against a minor, evidence that the defendant committed
another listed offense against a minor is admissible and may be considered for its bearing on any
matter to which it is relevant.”1 Evidence offered under MCL 768.27a is subject to MRE 403.
People v Watkins, 491 Mich. 450, 486; 818 NW2d 296 (2012). MRE 403 provides that:
“[a]lthough relevant, evidence may be excluded if its probative value is substantially outweighed
by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
Courts should consider the following non-exhaustive factors when deciding whether to exclude
admissible evidence under MCL 768.27a for unfair prejudice under MRE 403:

         (1) the dissimilarity between the other acts and the charged crime, (2) the
         temporal proximity of the other acts to the charged crime, (3) the infrequency of
         the other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
         evidence supporting the occurrence of the other acts, and (6) the lack of need for
         evidence beyond the complainant’s and the defendant’s testimony. [Watkins, 491
Mich. at 487-488.]

Admission of evidence under MCL 768.27a is reviewed for an abuse of discretion. Id. at 467.



1
    Defendant does not dispute that the elements present in MCL 768.27a(1) existed in this case.


                                                   -2-
        In this case, the victim testified that during 2008 and 2009, she and her siblings visited
defendant at a home he shared with his girlfriend. The victim testified that on one occasion, she
was watching television with defendant when she fell asleep. When the victim awoke, defendant
was naked and masturbating while watching a pornographic video. Defendant had the victim
remove her pants, and he licked her vagina. On another occasion, defendant told the victim to
go to his room in the upstairs of the house. Five minutes later, defendant entered his room, made
the victim remove her pants, and again licked her vagina.

        After the victim testified at trial, the trial court held an evidentiary hearing to address the
admission of the testimony of the daughter of defendant’s girlfriend under MCL 768.27a. The
girlfriend’s daughter was to testify that that there was an incident when defendant told her to lie
down on a couch. After the girlfriend’s daughter lay on her back, defendant went “up and down”
on her “girl parts” with his penis. During the incident, defendant had his girlfriend’s daughter
watch a pornographic video. After defendant stopped going up and down on her, he sat down
and told the girl to suck his penis. Defendant then “peed” in her mouth. Defendant objected to
the admission of the girlfriend’s daughter’s testimony on the ground that her testimony was
unreliable and, therefore, unfairly prejudicial under MRE 403. After the evidentiary hearing, the
trial court admitted the girlfriend’s daughter’s testimony under MCL 768.27a.

       On appeal, defendant reiterates his argument that his girlfriend’s daughter’s testimony
was unreliable and, therefore, unfairly prejudicial under MRE 403. Specifically, defendant
argues that the girlfriend’s daughter’s testimony was unreliable because both his girlfriend and
the victim’s mother ended their relationships with him on bad terms. In support of that
argument, defendant references evidence that showed that his girlfriend talked to her daughter
before her daughter revealed defendant’s abuse in 2009.

        Defendant is correct that the record before the trial court indicated that the girlfriend
talked to her daughter before she disclosed defendant’s abuse and that the girlfriend told her
daughter that defendant “was wrong with what he did to other girls” so that her daughter would
“know that [she was] not the only one.” Also, the record indicates that the girlfriend’s discussion
of defendant prompted her daughter to remember more about defendant’s behavior.
Nonetheless, the daughter’s testimony does not indicate that her mother instructed her regarding
what to say about defendant, and the daughter’s testimony does not indicate that her mother’s
comments to her directly and specifically crafted her testimony about what defendant did to her.
Instead, despite her mother’s discussion with her, the daughter’s testimony indicated that her
own memory of what happened guided her testimony regarding defendant’s abuse. Accordingly,
the evidence tended to support the reliability of the girlfriend’s daughter’s testimony.

        Moreover, a review of the other factors found in Watkins shows that the girlfriend’s
daughter’s testimony was not unfairly prejudicial under MRE 403. The girlfriend’s daughter’s
description of defendant’s abuse was somewhat similar to the victim’s description of defendant’s
abuse. The incidents of abuse were also proximate to each other. There was no indication in the
trial court that there were intervening acts between defendant’s abuse of the victim and
defendant’s abuse of his girlfriend’s daughter. Finally, the girlfriend’s daughter’s testimony was
needed to bolster the credibility of the victim’s testimony. The trial court did not abuse its
discretion in admitting the girlfriend’s daughter’s testimony regarding defendant’s abuse under
MCL 768.27a. Watkins, 491 Mich. at 467, 487-488.

                                                 -3-
        Defendant argues that the sentence he received from the trial court under Michigan’s
sentencing guidelines violated his right to due process of law and the Sixth Amendment as
articulated in Alleyne v United States, 570 US___, ___; 133 S. Ct. 2151, 2155; 186 L. Ed. 2d 314
(2013), that, with respect to mandatory minimum sentences, “any fact that increases the
mandatory minimum is an ‘element’ that must be submitted to the jury.” But in People v
Herron, 303 Mich. App. 392, 401-404; 845 NW2d 533 (2013), we held that Michigan’s
sentencing guidelines do not provide for a mandatory minimum sentence based on judicial fact-
finding; therefore, Alleyne’s holding does not apply to Michigan’s sentencing guidelines.
Herron’s holding is binding under MCR 7.215(C)(2) and (J)(1).

        Next, defendant argues that the trial court erred in departing from the sentencing
guidelines when it imposed his sentence. Generally, a trial court must impose a minimum
sentence within the minimum sentence range under the legislative guidelines. People v Lopez,
305 Mich. App. 686, 689-690; 854 NW2d 205 (2014). However, “[a] court may depart from the
appropriate sentence range established under the sentencing guidelines . . . if the court has a
substantial and compelling reason for that departure and states on the record the reasons for
departure.” MCL 769.34(3). Reasons for departure are substantial and compelling where they
are “objective and verifiable” and “of considerable worth in determining the length of the
sentence and . . . keenly or irresistibly grab the court’s attention.” People v Smith, 482 Mich. 292,
299; 754 NW2d 284 (2008). A reason is “objective and verifiable” where “the facts to be
considered by the court [are] actions or occurrences that are external to the minds of the judge,
defendant, and others involved in making the decision, and [are] capable of being confirmed.”
People v Abramski, 257 Mich. App. 71, 74; 665 NW2d 501 (2003). Whether a factor that may
justify an upward departure exists is a factual determination reviewed for clear error. Babcock,
469 Mich. at 264. Whether a factor is objective and verifiable is reviewed de novo, while
whether a factor is a substantial and compelling reason to depart from the sentencing guidelines
is reviewed for an abuse of discretion. Id. at 264-265. Also, the amount of a trial court’s
departure is reviewed for an abuse of discretion. Smith, 482 Mich. at 300.

        Here, the trial court departed from defendant’s recommended minimum sentence range
under the legislative guidelines because of defendant’s criminal history and the severity of
defendant’s actions toward the victim and his girlfriend’s daughter. Defendant argues that the
trial court’s consideration of his criminal history was erroneous because his history had already
been taken into account by the sentencing guidelines. Defendant’s Presentence Investigation
Report (PSIR) revealed the details of his criminal record, which included a juvenile history of
five separate offenses and an adult history that included 22 separate offenses. Defendant is
correct that he received a PRV score of 140 based on his criminal history; however, while
defendant’s criminal history translated into 140 PRV points in this case, almost half of those
PRV points were not reflected in defendant’s recommended minimum sentence range. Even if
defendant received 65 fewer PRV points in this case, he still would have received the same
recommended minimum sentence range. Accordingly, despite the fact that defendant’s history
was considered in determining the appropriate sentence range, the trial court did not err in
considering that history because the recommended minimum sentence range gave that history
inadequate weight. MCL 769.34(3)(b); People v Harper, 479 Mich. 599, 617; 739 NW2d 523
(2007). Also, defendant’s criminal history was objective and verified by the PSIR. Therefore,
defendant’s criminal history was a substantial and compelling reason for departure because it


                                                -4-
was objective, verifiable, and of considerable worth in determining the length of the sentence and
keenly grabbed the court’s attention. Smith, 482 Mich. at 299.

        Defendant also argues that the trial court’s reference to the victim’s testimony and
girlfriend’s daughter’s testimony as being the most “damning testimony” the trial court had
heard in a criminal sexual conduct case and the trial court’s description of defendant’s conduct as
being “pure evil” were not objective and verifiable because they were not external to the court’s
mind. In context, however, it appears that the trial court’s theme in referencing the damning
nature of the testimony against defendant and the severity of defendant’s conduct is that
defendant’s actions toward the victim and the girlfriend’s daughter constituted a reason for
departure in this case. But the trial court’s scoring of the offense variables considered the
number of defendant’s sexual penetrations, defendant’s predatory conduct, and the psychological
injury to the victim. Thus, the if the trial court’s upward departure from the guidelines was
because of defendant’s actions toward the victim and his girlfriend’s daughter, the departure was
improper because defendant’s actions had already been taken into account in determining the
appropriate sentence range, and the trial court provided no specific indication of how defendant’s
actions had not been given adequate weight. MCL 769.34(3)(b).

        Moreover, a departure must render the sentence proportionate to the seriousness of the
defendant’s conduct and his criminal history. Smith, 482 Mich. at 304-305. And, “[w]hen
departing, the trial court must explain why the sentence imposed is more proportionate than a
sentence within the guidelines recommendation would have been.” Id. at 304. Here, the only
explanation the trial court gave regarding the amount it departed from the recommended
minimum sentence range was its desire that defendant “remain away from society so that you
can never ever do this to any other minor child.” The trial court’s articulation that it wanted
defendant to remain in prison does not provide a record sufficient to allow effective review of the
proportionality of the trial court’s departure from defendant’s recommended minimum sentence
range. Id. We may not substitute our own judgment to justify the departure. Id. Accordingly,
we remand this case to the trial court for resentencing or re-articulation of the basis for the trial
court’s departure from the sentencing guidelines. Babcock, 469 Mich. at 259-261.

        Defendant also argues that the trial court erroneously granted him 137 days of jail credit
when he should have been credited for 139 days. Our review of the record does not reveal a
factual basis for the trial court’s grant of 137 days of jail credit to defendant. On remand, the
trial court should address this issue and amend the judgment of sentence to reflect the proper
number of days of jail credit. See People v Katt, 248 Mich. App. 282, 311-312; 639 NW2d 815
(2001) (where a judgment of sentence has a clerical error, the proper remedy is remand to the
trial court for the amendment of the judgment of sentence). The amended judgment of sentence
should be transmitted to the Department of Corrections. See People v Norman, 148 Mich. App.
273, 276; 384 NW2d 147 (1986).

      Defendant also raises issues in propria persona in his supplemental brief filed pursuant to
Supreme Court Administrative Order No. 2004–6, Standard 4. None warrant reversal.

        Defendant argues that MCL 768.27a is constitutionally invalid because it violates the
separation of powers present in the Michigan Constitution; however, our Supreme Court held in
Watkins, 491 Mich. at 472-477, that MCL 768.27a does not violate the separation of powers

                                                -5-
found in the Michigan Constitution. Defendant’s argument does not reveal plain error. People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

        Defendant also argues that he should have been allowed to represent himself in this case
after he informed the district court of his wish to do so at a hearing held on March 6, 2013. A
criminal defendant’s right to represent himself is implicitly guaranteed by the United States
Constitution, US Const, Am VI; Faretta v California, 422 U.S. 806, 807; 95 S. Ct. 2525; 45 L. Ed.
2d 562 (1975), and explicitly guaranteed by the Michigan Constitution, Const 1963, art 1, § 13.
A trial court’s decision whether to allow a defendant to represent himself is reviewed for an
abuse of discretion. People v Hicks, 259 Mich. App. 518, 521; 675 NW2d 599 (2003).

       Here, on March 6, 2013, defendant’s first trial counsel, John Gardiner, moved the district
court on defendant’s behalf to be removed as defense counsel and that alternate counsel be
appointed for defendant. Defendant told the district court that he felt that Gardiner was not
“going to represent me to the best of his ability.” Defendant said that “I need somebody that’s
going to fight for me and I don’t feel like he’s doing it.” The district court rejected Gardiner’s
motion to withdraw as counsel. After the district court refused to remove Gardiner from the
case, defendant stated “I’ll represent myself.” The district court did not respond to defendant’s
volunteered statement and again denied the motion for Gardiner to withdraw as counsel.

        On appeal, defendant argues that the trial court’s decision to deny his request was an
abuse of discretion, a violation of defendant’s due process rights, and a violation of the equal
protection of the law. A defendant’s request to proceed in propria persona must be unequivocal.
People v Russell, 471 Mich. 182, 190; 684 NW2d 745 (2004). Here, defendant’s only request for
self-representation was his brief statement “I’ll represent myself,” which defendant made in the
context of his motion asking that Gardiner be removed from the case and be replaced with
alternate counsel. The district court did not abuse its discretion by implicitly denying
defendant’s request for self-representation when it reiterated its denial of the motion to withdraw.
Further, contrary to defendant’s arguments, his constitutional right to self-representation was not
violated by failing to remove Gardiner as defense counsel because defendant’s request for self-
representation was not unequivocal. Id.

       Defendant argues that the trial court erred in allowing the prosecutor to cross-examine
him regarding special conditions of his parole regarding a previous offense because the
prosecutor had not provided him the special parole conditions as a part of discovery. This
unpreserved issue is reviewed for plain error affecting substantial rights. Carines, 460 Mich. at
763. This latter requirement requires a showing of prejudice, specifically that the error affected
the outcome of the lower court proceedings. Id. The defendant bears the burden of persuasion
with respect to prejudice. Id.

       Discovery in a criminal case is governed by MCR 6.201. People v Phillips, 468 Mich.
583, 587-588; 663 NW2d 463 (2003). If a party fails to comply with the discovery rules set forth
in MCR 6.201, a trial court may exclude evidence that is not disclosed to the other party. MCR
6.201(J). Here, it appears the prosecutor should have disclosed defendant’s special parole
conditions because they constituted a criminal record the prosecution intended to use to impeach
defendant. See MCR 6.201(A)(4). Regardless, even if defendant’s parole conditions should
have been excluded, that evidence merely tended to show that defendant was willing to ignore a

                                                -6-
parole stipulation in an attempt to contact the victim. The primary evidence against defendant
was the testimony of the victim and the girlfriend’s daughter that defendant abused them both.
Defendant provides no explanation of how the exclusion of the challenged evidence would have
affected the outcome of his trial. Defendant failed to show plain error affected his substantial
rights. Carines, 460 Mich. at 763.

        Defendant also argues that the trial court should have been disqualified because it was
biased against him. Defendant’s claim of bias, however, is based on statements the trial court
made during sentencing and the court’s rulings against him. While some of the trial court’s
comments during sentencing may have been hostile to defendant, they do not reveal deep-seated
favoritism or antagonism such that the trial court could not conduct the proceedings impartially.
People v Jackson, 292 Mich. App. 583, 598; 808 NW2d 541 (2011). Further, the trial court’s
rulings against defendant are insufficient to justify disqualifying the trial court. See In re
Contempt of Henry, 282 Mich. App. 656, 680; 765 NW2d 44 (2009). Thus, defendant’s
arguments do not demonstrate bias, and he fails to show plain error affecting his substantial
rights. Carines, 460 Mich. at 763.

        The rest of defendant’s arguments are abandoned. “An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, nor may he give only cursory treatment with little or no citation of supporting authority.”
People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998). “The failure to brief the
merits of an allegation of error constitutes an abandonment of the issue.” People v McPherson,
263 Mich. App. 124, 136; 687 NW2d 370 (2004). Nevertheless, to the extent possible we have
reviewed defendant’s abandoned arguments and find them to be without merit.

        We affirm defendant’s convictions, but remand to the trial court for resentencing or re-
articulation of its sentence and for review of defendant’s jail credit. We do not retain
jurisdiction.

                                                            /s/ Jane M. Beckering
                                                            /s/ Jane E. Markey
                                                            /s/ Douglas B. Shapiro




                                                -7-